Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 1 of 17 PagelD 1

United States District Court
Middle District of Florida

Orlando, Florida Division

Plaintiff: Mr. Dwight R. McDowell Case Action No.

 

Vs.
Mr. Donald Trump, President of the U.S.A.
Mr. Ron DeSantis, Governor of the State of Florida.
Social Security Administration.
Orlando Housing Authority
(Addresses on the next page).

/

Complaint, and Respectfully Demand for Jury Trial.

1- Introduction & Nature of this Lawsuit.

2

The General Disclosure of the Immoral Corruption of the Government
of the State of Florida.

ee)
1

Jurisdiction & Venue.

ee
1

Factual Allegations. The inhumane, cruel abuse against a permanent
disabled American citizen, homeless for two(2) years and nine(9)
months. The most cruel Human Rights Violations in the State of
Florida.

Fina
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 2 of 17 PagelD 2

Plaintiff's address:

Dwight Roger McDowell

P.O.Box 550721, Orlando, Florida 32855 (homeless 2years and 9 months)
Phone number: (407) 243-7354

E-mail address: medforensicdrm@gmail.com

fine #
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 3 of 17 PagelD 3

Addresses of Defendants in this case:

Mr. Donald Trump, President of the United States of America

1600 Pennsylvania Avenue, N.W., Washington, DC. 20500

 

Mr. Ron DeSantis, Governor of the State of Florida

400 S. Monroe St., Tallahassee, Florida 32399

 

Social Security Administration

5520 Gatlin Avenue, Orlando, Florida 32812

 

Orlando Housing Authority-Section 8

390 N. Bumby Avenue, Orlando, Florida 32803

 

Letter from Mr. Donald Trump attached. He was properly notified of the
cruel abuse perpetrated against me, with all the evidentiary materials. He
will be present on trial.

faze 3
Case 6:20-cv-00336-WWB-LRH Document 1 Filed 02/26/20 Page 4 of 17 PagelD 4

 

THE WHITE HOUSE
WASHINGTON

April 11,2018”

Mr. Dwight Roger McDowell
P.O. Box 550721
Orlando, Florida 32855

Dear Mr. McDowell,

Thank you for taking the time to write and share your story
with President Donald J. Trump. He is honored by the opportunity
to serve you and the American people.

White House staff reviewed your correspondence and
forwarded it to the appropriate Federal agency for further action.

For additional information about the Federal government in the
meantime, please visit www.USA.gov or call 1-800-FED-INFO.

Respectfully,

The Office of Presidential Correspondence

faze
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 5 of 17 PagelID 5

1- Introduction & Nature of this Lawsuit:

Expecting the moral integrity of the Honorable Judge assigned to provide the
humanitarian help that I deserve, I, Dwight Roger McDowell, a permanent
disabled, homeless human being, American citizen, born in this nation, I
hereby state that this lawsuit is the release & disclosure of the immoral,
insane corruption of the government of the State of Florida, and the cruel
inhumane abuse perpetrated against me.

Throughout history, and the visible corruption in this State, we have
properly researched that sociopaths, psychopaths, narcissists with the visible
antisocial-inhumane assorted behavior have ruled this society. Exhibiting
glibness, superficial charm, grandiose, greed for money, pathological liars,
displaying extreme narcissism, deceitfulness, cunning, manipulating the
masses, with no remorse, regrets, showing a callous disregard for the feeling
of others, mistreating the poorest families and children, lack of empathy, no
conscience, expecting always: SOVEREING IMMUNITY. With no
acceptance, neither responsibility for all their evil acts they are perpetrating
in our society.

2-The General Disclosure of the Immoral Corruption of the
Government of Florida:

This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S,C.
Section 2000 et seq, Title VII and under Title 42 U.S.C. Sections 1981,
1983, 1985(3) and 1988. The Jurisdiction of this Honorable Court is invoked
to redress, and stop the continue Human Rights Violations against a disabled
human being secured by the Constitution of the United States of America.
Fourteenth Amendment of the Constitution of the United States of America.
The General Disclosure of the Insane, Immoral Corruption of the
Government of Florida is hereby disclosed. Per Florida Statutes 768.28
the State of Florida expressly waives the Sovereign Immunity from
liabilities and inhumane cruel abuse against an American man
permanent disabled. The Jurisdiction of this Honorable Federal Court
is invoked under Title 28 of the United States Code, Sections 1331,
1343(3) 3.14 (3.47).

/age DS
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 6 of 17 PagelD 6

This Honorable Federal Court will expect the defendants’ prong to attempt
as usual to miscast the relevant TRUTH that the Plaintiff in this case will
release: and seek immunity. The explanation of their behavior has been
correctly researched.

As a result of the Defendants’ actions, Plaintiff in this case has suffered, and
continues to suffer severe, as a result of the visible immoral corruption in the
State of Florida. The conduct of Defendants in this case is totally
outrageous, done with deliberate callous, malicious, oppressive manner. I
will prove the definition of Psychopaths. “No concern for the feeling of
others, a complete disregard for any sense of social obligation”.

3-Jurisdiction & Venue:

This Honorable Federal Court has correctly Jurisdiction to permit the
Plaintiff Dwight Roger McDowell, permanent disabled, homeless human
being, to release & disclose the immoral corruption of the Government of
Florida, and the Inhumane Cruel Abuse perpetrate against me, pursuant the

Title XLIV chapter 760. 760.01-760.11 Fair Housing Act 760.20 760-60.

Plaintiff brings this action pursuant 42 U.S.C. 1983 for violations of Human
Rights under the First, Fourth, and Fourteenth Amendments to the United

States Constitution. This Honorable Federal Court has subject matter
jurisdiction over this matter pursuant to 28 U.S.C..

Venue is proper in this Judicial District pursuant to 28 U.S.C. for all the
malicious, unlawful violations under color of State Law in bad faith, and with

the malicious purpose in reckless, wanton, and willful disregard of a permanet
disabled Plaintiff, homeless, suffering totally deteriorated.

The Plaintiff, totally disabled, permanent disabled, homeless for 2 years and 9

months, receiving only $800.00 dollars from the Social Security
Administration has PAID the correct FEES to represent myself in this

Litigation. There is no longer Civil Rights-Human Rights Violations Lawyers
in Florida to represent the Plaintiff.
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 7 of 17 PagelD 7

4- Factual Allegations. The inhumane, cruel abuse against a permanent
disabled American citizen, homeless for 2 years and 9 months. The most cruel
Inhumane Abuse and Human Rights Violations in the State of Florida:

My full name: Dwight Roger McDowell Social Security No. XXX-XX-XXXX Born

on May 5", 1957. Age 62 years old. Born in Miami Beach, Dade County, State of

Florida. After working 42 years, injured in the workplace, I was diagnosed with

heart disease (swollen left side of my heart) diabetes-hyperglycemia, broken

bladder, urination every 38 minutes, five herniated discs pressing the tecal sac,

spine deteriorated (injured in the workplace), two broken legs, broken meniscus,

(injured in the workplace-obligated to resign), degenerative ligaments both legs.

Receiving only $800.00 dollars from the Social Security Administration. (fH \nourn)

l- Plaintiff has applied for three(3) consecutive years to Housing Section 8 of
Central Florida for a small room, with one bed, to recovery my health
status. The request DENIED.

2- All the apartment, and efficiencies in Florida:
One bedroom: $1200.00
Two bedrooms: $1400.00
Three bedrooms: $1900.00

All the apartments, rooms, filled with non-American people. Illegal
immigrants from Cuba,Mexicans, Haiti, Jamaica, and the Puerto Ricans.
More crimes, delinquency, murdering, trafficking of children, drugs dealers,
gamblers, alcoholics, thieves, violent, visible affected by the Antisocial
Personality Disorder, Hypersexuality Disorder. A State filled, repleted of
Witchcraft, Babalaws, Voddoism, Satanic Enterprise, Santeria, but they are
not homeless, the Corrupt Government of Florida has offered all of them
houses, apartments, and Section 8 are helping them. But White Americans
disabled, Afro-American disabled, and Veterans Disabled sleeping on the
streets.
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 8 of 17 PagelD 8

3- Pursuant to the Fair Housing Act of 1968, as amended, 42 U.S.C. 3601, et
seq., The Civil Rights Acts of 1866 and the Thirteen Amendment of the
United States Constitution disabled American people can be protected by
our Federal District Courts against the corruption of the Elite Government.
Their refusal to help a human being permanent disabled, living under the
critical penury of terrible poverty, has been willful, intentional, malicious.

4- All the delinquents, from Cuba, Mexico, Haiti, Puerto Rico are here. Drugs
users, selling drugs, thieves, violent, amber alerts every day, sexual
trafficking of children, pornography, alcoholism. And once again the
proliferation of Satanism, Voddoism, Santeria, Babalaws, Witchcraft,
approved, supported by the immoral, corrupt Governor of Florida.

5- By their greed for money, they raised all the rents in Florida, because
obviously to welcoming the foreign delinquents meaning more increase of
their ambitions. To deny to American people, permanent disabled a simple
room, and a bed to recovery is described as an EVIL, CALLOUS,
WILLFUL MALICIOUS ACT.

6- ALL THE MUSLIMS IN FLORIDA: Proliferating hatred against the
Christian Americans, proliferating Female Genital Mutilations, their Shariah
Jihad Insane Bicameral Laws. But they have houses, jobs, none are
homeless. All have been properly investigated.

7- With the Attorney: Frank Todd Allen, Esquire I executed an investigation
of a Corporation in Central Florida: We found: 32,000 fraudulent Social
Security Cards. They came to America with fraudulent names, fraudulent
birth certificates, to obtain jobs, MONEY. But none of them love, neither
respect America.

8- Central Florida: Car accidents every 9 minutes. No respect for our moral
norms. Drinking alcoholic beverages, drugs users, never homeless,

supported by the immoral corrupt Government of Florida.

4
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 9 of 17 PagelD 9

8(a)- More relevant proof of the corruption in the State of Florida: The greatest
Lawyer in the State of Florida, a man with such moral integrity, Mr. Frank Todd
Allen, Esquire, represented a few years ago an investigative case against the
Corporate United Temps, Inc., located at 2336 West Oakridge Rd., Orlando,
Florida 32809 (407) 240-4846.

We were able to find out a total of more of 32,000 fraudulent Social Security
Cards, false names, illegal immigrants delinquents with false names, false
documents, and fraudulent social security cards. The case was won. With the
support of a second renown Attorney in Florida: Mr. Jonh Dill, Esquire.

8(b)- I, the Plaintiff in this litigation, | was employed as a Security Officer by
Admiral Security Services, located at: 1112 Virginia Dr., Orlando, Florida 32803. I
did all my duties correctly. In March 2017 a Predator Child Molester invaded
totally naked the bathroom of the Panera Bread, located at: Orange Avenue, and
Michigan Street, three children were inside the bathroom. I was notified about such
occurrences, and I followed the Predator 40 feet of distance, with the support of
Orlando Police Department. I was severely injured. On March 16", 2017 I was ina
meeting with the Branch Manager of mentioned company “Jim Staton”.

He told me the following words:

“ Dwight, you need to resign, our company, is not here to protect women and
children from Predators, we are here to check & protect our vendors, and solely to
remove from the area: homeless people. I know you did a good job, but you are not

a Law Enforcement Officer, therefore you are not entitled to protect women and
children”.

The relevant proof of a Sociopath-Psychopath. A men Branch Manager to protect
vendors (money), but unable to understand moral civility, the protection of women
and children in such evil society.

8(c)- 2019 Working totally disabled, taking 12 medications, I was employed by the
Securitas Security Service, located at 7680 Universal Blvd., Orlando, Florida
32819. Once again I did all my duties correctly. I was severely abused by a
Lebanese Muslim Supervisor, no authorized to break times, bullied, mistreated. As
a result of working with 12 medications, I fell, and I broke one leg. Obligated to
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 10 of 17 PagelD 10

resign for being permanent disabled. More relevant proof, of the cruel abuse, and
the incivility, insanity of this evil society. Sending to my phone everyday
pormography, spam messages, a conduct so immoral. God Almighty explained the
causes of such evil on Earth, in the Holy Scriptures: “Evil, wicked, immoral people
are prosperous, rich, wealthy, but eventually they all are judged for all the evil acts
they have perpetrated against innocent families and children.

8(d)- Just look, observe, the delinquents in the State of Florida, their minds, brains
totally disturbed, none of them love God, respect God’s Laws & Commandments.
They have in their minds (MONEY)., endemic corruption, endemic sexual
perversions, drugs trafficking, human trafficking, hatred, murdering every day.
This is the State of Florida, a Pathocracy, an asylum of corruption, created by the
insane Politicians. The money makers. The AntiChrist.

8(e)- My truth, is the only thing working towards. My moral conscience, till my
last day on Earth, is my voice of TRUTH. Nobody in this evil, immoral society can
challenge my strict Moral Integrity before God, and my Lord Jesus Christ.

8(f)- The political Sociopaths-Psychopaths are desperately seeking positions of
power, and influence to dominate the masses, and make money. Power is an
addiction of Sociopaths-Psychopaths, they cannot be prosecuted, arrested, that is
the reason they are programmed toward ruthless, hegemonic domination, racism,
hatred, employment discrimination, and they can get away free from all the insane,
evil acts they do continuously.
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 11 of 17 PagelD 11

9- As I explained before all these foreign delinquents, with false drivers’ license,
no insurance, causing accidents every 9 minutes, murders, and shooting every day,
none of them respect God; none of them respect our nation, they are here only to
get money. Similarly investigated the Muslims in the State of Florida, as mentally
affected with histrionic disorders, schizophrenia, psychosis, they are proliferating
all over the State of Florida their Shariah Laws, hatred against the Christian
Americans, and promoting continuously the female genital mutilations. Such
critical insanity, such incivility, such immoral corruption is totally visible.

10- I, Plaintiff in this civil action, the total disclosure of the immoral corruption of
the Governor of Florida, applied correctly three (3) times for a little room, and a
bed to recovery my health status, at the Housing Authority of Central Florida.
DENIED three times. But you cannot see foreign delinquents immigrants homeless
on the streets. Homeless in the streets: Disabled White Americans, Disabled A fro-
Americans, Disabled American Veterans.

11- Plaintiff is totally deteriorated, closer to die. Plaintiff has suffered anxiety,
emotional distress, humiliation, horrible pain, and I am entitled to an award of
damages against Defendants, jointly and severally, for nominal damages, or
compensatory damages, or both in the amount in excess of: $20,000,000.00 or such
other and greater amount as the jury may find from the evidence and the relevant
disclosure of such incivility, and immoral corruption of the Florida Government.

12- Plaintiff is further entitled to recover punitive and exemplary damages from
Defendants, jointly and severally, on account of the aforesaid, willful, and wanton
violation of a Human Rights of a permanent disabled American man, living under
the penury of horrible poverty, receiving only: $800.00 dollars per month as a
Disability Check from the Social Security Administration, homeless 2 years and 9
months, sleeping in a vehicle, after working 42 years in this nation, evil immoral
society. Obligated to resign as a Security Officer, after protecting women, mothers,
children from predators, and the foreign delinquents from Puerto Rico, Cuba,
Salvador, Mexico, Haiti, living in Florida.

13- The Defendants acted under color of the State Law in depriving Plaintiff
Dwight R. McDowell of his rights to be free from Human Rights Violations,
Employment Discrimination, Housing Discrimination, and the most cruel, horrible

\
\\
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 12 of 17 PagelD 12

abuse to attempt to kill a human being, to close my voice, and as a Sociopaths-
Psychopaths to be free from liabilities, and free from prosecution. The conduct of
these Defendants have been outrageous, done in a deliberate, callous, malicious,
oppressive corruption, frauds in a manner intended to kill this Plaintiff, permanent
disabled, homeless, for “ for SPEAKING, WRITING THE TRUTH”.

 

AND WHO IS THE PLAINTIFF?

 

See the next page.

14- As a further proximate result of defendants’ evil actions, as corrupt
Government of Florida, Plaintiff has suffered, and continues on suffering, taking
12 medications, sleeping in my vehicle. And with the Social Security Disability
Check in the amount of: $800.00 per month, Plaintiff can only pay:

a)- Car Insurance to avoid violating the Laws.
b)- A monthly phone bill at Metro PCS.

c)- Eating only once a day your Monsanto Poisonous Contaminated Fast Food
created by Monsanto Corporation to destroy human beings.

d)- Buy one gallon of water every three days to obtain brief hygienic cleaning,
and survive.

My penury of poverty is horrible, but as you already know all the Elite Politicians,
Senators, Governors, Presidents, multimillionaries, billionaires, trillionaries, living
in mansions, traveling in their private jets, with free medical and dental care,
always playing golf, drinking, smiling and laughing in their media advertising,
never eating fast food poisonous contaminated food, and they don’t care about the
suffering of the American people. Everything is about MONEY.

15- As a Sociopaths-Psychopaths, they are all corrupt, pathological liars, and enjoy

making others suffer. A moral human being, with virtuous intelligence and

humanity in their heart live helping others, protecting families, children, but as you

can see Political Sociopaths-Psychopaths enjoy the opposite: Only MONEY, play

golf, lies, deceptions, and manipulations of the masses. What can you see in this

evil satanic society? Media Lies, Proliferation of Pornography, Sexual Exploitation

of young women, children, two insane political parties, fighting each other, more iv

we
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 13 of 17 PagelD 13

drugs trafficking, alcoholism, gambling, and how they describe themselves?
Leaders, the remorseless Sociopaths-Psychopaths. Based in a rigorous
investigation and research all the facts exposed in this lawsuit ARE SUPPORTED
BY THE DAILY VISIBLE OCCURENCES IN THIS EVIL SOCIETY.

16- They seek sovereign immunity, because pathological lies, and mind
manipulation of the masses are not restricted to Political Psychopaths. But what
make Political Psychopaths different from a normal human being is their
remarkable pervasiveness of their deceptions, and their callousness, cruel abuse
against the poorest families and children. I remember the words of Michael C.
Ruppert: “ The Political Psychopaths of the ELITE, want to control our Legal
System, the rules of Law, why? Simple, ripe and clear: to escape all the time from
liabilities, and prosecutions”.
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 14 of 17 PagelD 14

 

 

ar pa eae Mt a
we 1G ak OY 4
oe hu ee Ne £

oe

we ar

‘§ Signed

 

EOaaE g acon Oy on TROT ORO S

Cn thal of dhe the (eucsanulh, of lacie seacledy dbadlid te Wee wit cre titlob
Ae Cnidltion Selite heuctiid! BE thoes. becig ities

Mr. Dwight McDowell as
A 2015 Florida Patriot of the Year

fe (t ypowdl pres Kinidldes hdl t. auseficte genuctisily tote teal woliliy cates,
Apank yaa jos tity a Fheta t a CHa

January 8, 2015 a

 

 

David Walker, President & CEO ae

Coalition to Salute America’s Heroes OF THE YEAR

 

 

 

 

 

 

Lo beh: tis hee te an Ch (ta,

 
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 15 of 17 PagelD 15

This is the American man, permanent disabled, cruelly abused by the corruption of
the State of Florida. The most immoral State, a State of Delinquents, Criminals,
Drugs Dealers, Immoralities. But all the disclosure, all the relevant Truth is in the
hands of the Federal Jurisdiction.

There is no one in this evil immoral society, who can challenge my moral integrity
before God, and my Lord Jesus Christ.

“Wow to those who call evil good, and good evil, who put darkness for light,
and light for darkness, who put bitter for sweet, and sweet for bitter...I have
seen what is good called evil, and what is evil called good”.

ISATAH 5:20
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 16 of 17 PagelD 16

]-

5- The conclusion & Demand for a Jury Trial:

Very clear, our society is ruled by political Sociopaths-Psychopaths, with
extreme inequality, sexual exploitation of young women, children.
Pornography, manipulation of the masses, laboratory created diseases,
medical-pharmaceutical fraud. No one in leadership positions in
Washington, DC are normal individuals. They are all deceitful, cunning,
egomaniacal, corrupt, as Sociopaths Psychopaths. Totally insanity, with
insane objectives. The State of Florida Governor a racist, who has created an
asylum of to abuse poorest families and children.

Donald Trump a business man, trillionarie, showing a stunning lack of
concern for the devastating effects that senators, governor, the Florida
Politicians are perpetuating against the poorest families and children. He
loves MONEY, play golf, raise his dominant voice, but his disordered
character unencumbered by qualms of conscience his personal goals with
indifference to the rights and need of others.

The Elite, the continuous breeding of Sociopaths Psychopaths, more
proliferation of child pornography, adults pornography, lies on the media
propaganda, segregation, racial discrimination, employment discrimination,
welcoming more and more non-American delinquents, more drugs dealers,
more Muslims, with Mosques everywhere, Islamic Associations, a Barack

- Obama with two mansions of $ 11,900,00.00 dollars, the Clinton using his

office in the White House to receive oral sex from women. The Bush
member of the Satanic Society Skull&Bone666, in Yale University.

Psychopaths are naturally attracted to positions of power, and they will
overwhelm anyone with moral conscience, who acts with humanitarian
intentions. Psychopathic power is an addiction of the abusers, manipulators,
and this is what they have created in the United States of America.
Immoralities, conflicts, delinquency, drugs, alcoholism, sexual perversions,
to destroy the brains of our younger American generation.

VY

L
e\
Case 6:20-cv-00336-WWB-LRH Document1 Filed 02/26/20 Page 17 of 17 PagelD 17

WHEREFORE: Plaintiff Respectfully demands a Jury Trial, and Respectfully
prays to the Honorable Judge assigned to this case to enter a judgment.

a- A declaratory judgment that defendants’ actions, policies and practices, and
the inhumane cruel abuse against a disabled Plaintiff violate the Human
Rights, secured by the Civil Rights Act of 1866, 42 U.S.C. and the Fair
Housing Act of 1968 42 U.S.C. Section 3601 et seq.

b- A compensatory damages.
c- An award of exemplary or punitive damages.
d- That this litigation be expedited.

e- That the appropriate compensatory damages to the Plaintiff for all the
suffering caused by the immoral corruption of the Government of Florida.

f- That Plaintiff be awarded such humanitarian relief asthe Honorable Judge
assigned to this case deems just,qvimanitarian, proper, and just.

Respectfully Submitted

 

 

 

Plaintiff: Dwight R. McDowell.
Litigating without a Lawyer.
Address: P.O.Box 550721, Orlando, Florida 32855

Permanent Disabled. Homeless 2 years and 9 months.

 
